DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 2/9/2021, with respect to the 112 rejection of claims 7 and 9 have been fully considered and are persuasive. The 112 rejections of claims 7 and 9 are withdrawn.
Applicant’s arguments, see pages 6-7, filed 2/9/2021, with respect to the rejection of claim 1 have been fully considered and are persuasive as Meyers does not teach the claimed microelectrodes. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (“Rotation of Cells and Cell Clusters in Culture Media for Optical Computed Tomography”, 17th International Conference on Miniaturized Systems for Chemistry and Life Sciences, October 2013).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (United States Patent Application Publication 20080285827) in view of Vogler et al (United States Patent Application Publication 20130321822) in view of Wang et al (“Rotation of Cells and Cell Clusters in Culture Media for Optical Computed Tomography”, 17th International Conference on Miniaturized Systems for Chemistry and Life Sciences, October 2013), hereafter referred to as “MVW”.
As to claim 1, Meyer teaches an optical computed tomography (CT) system, comprising:
 	a frame (Figure 1C, element 64) having a first plane comprising a first axis (Figure 1C, the horizontal plane of element 65, coming out of the page) and a second plane comprising a second axis (Figure 1c, a vertical plane perpendicular to the axis of rotation 49, also coming out of the page), wherein the first plane is substantially orthogonal to the second plane and the first axis is substantially orthogonal to the second axis;
 	a device manifold supported by said frame and disposed parallel to said first plane (Figure 1D, element 3), wherein the device manifold further comprises a microfluidic module (Figure 1D, capillary tube 3, see also paragraph 0039) comprising at least one imaging chamber having an inlet to receiving an object and an outlet for dispensing the object (Figure 2, left & right openings, see also paragraph 0051); and 
 	a first optical train connected to said frame (Figure 1C, elements 61, 60)
 	While Meyers teaches a first optical train, Meyers does not teach it disposed along said second axis. However, it is known in the art as taught by Vogler. Vogler teaches dual optical trains along orthogonal axes (Figure 3, paragraph 0020)) and such 
 	Meyers does not teach the imaging chamber comprises a plurality of microelectrodes configured to induce rotation of the object as a result of an induced dipole moment in the object. However, it is known in the art as taught by Wang. Wang teaches the imaging chamber comprises a plurality of microelectrodes (Figure 3, electrocage) configured to induce rotation of the object as a result of an induced dipole moment in the object (“Introduction” teaches using rotational negative dielectrophoretic (nDEP) forces). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the imaging chamber comprises a plurality of microelectrodes configured to induce rotation of the object as a result of an induced dipole moment in the object, in order to 
As to claim 2, MVW teaches everything claimed, as applied above in claim 1, in addition Vogler teaches a second optical train connected to said frame and disposed along said second axis (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of filing to have a second optical train connected to said frame and disposed along said second axis, in order to allow different types of measurements to be made simultaneously.
As to claim 4, MVW teaches everything claimed, as applied above in claim 1, in addition Meyer teaches the object is selected from the group consisting of a live cell, live multicellular duster, fixed cell, fixed multicellular cluster, live tissue, fixed tissue, and any combinations thereof (paragraph 0001 teaches cells). 
 	While Meyer does not explicitly teach the claimed limitation, e.g. live or fixed cells, language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See MPEP 2115. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). As such, prior art that teaches the structure necessary to perform the claimed actions is considered to fulfill the limitations of the claim.
As to claim 8, MVW teaches everything claimed, as applied above in claim 1, in addition Meyer teaches the first optical train comprises a scanning objective (paragraph 0050).
Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over MVW, and further in view of Freifeid (United States Patent 8811691).
As to claim 3, MVW teaches everything claimed, as applied above in claim 1, with the exception of the frame further comprises a platform that is able to move along the first axis, the second axis, and a third axis, wherein the third axis is disposed with the first plane and is substantially transverse to the first axis. However, it is known in the art as taught by Freifeid. Freifeid teaches a platform that is able to move along the first axis, the second axis, and a third axis, wherein the third axis is disposed with the first plane and is substantially transverse to the first axis (Figure 1, element 116, column 5, lines 23-35). It would have been obvious to one of ordinary skill in the art at the time of filing to have a platform that is able to move along the first axis, the second axis, and a third axis, wherein the third axis is disposed with the first plane and is substantially transverse to the first axis, in order to more easily position a sample in a desired position.
As to claim 5, MVW in view of Freifeid teaches everything claimed, as applied above in claim 3, with the exception of explicitly teaching the device manifold is connected to and disposed on the platform. However, Freifeid teaches the purpose of the platform is to hold the sample and move it relative to the camera (Figure 1, elements 110, 106, column 5, lines 23-35) and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed placement, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Placing the manifold and the frame in the claimed positions would be done in order to improve the machine performance.
Claims 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over MVW , and further in view of Wang et al (United States Patent Application Publication 20160084750).
As to claim 7, MVW in view of Wang teaches everything claimed, as applied above in claim 1, in addition Wang teaches the microfluidic module further comprises a fluid pumping apparatus comprising an air pressure controller (Figure 12A, element 404), a vacuum controller (Figure 12B, element 406), a fluid reservoir (Figure 12A, element 402), and a flow monitoring device (Figure 12A, “sensor monitors chamber pressure”, element 404 and paragraphs 0072-0073), wherein the fluid pumping apparatus collects the object and delivers the object to a container (Figure 12A “Fluid flow to microfluidic circuit”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the microfluidic module further comprises a fluid pumping apparatus comprising an air pressure controller, a vacuum controller, a fluid reservoir, and a flow monitoring device, wherein the fluid pumping apparatus collects the object and delivers the object to a container, in order to better manipulate and study a desired object.
As to claim 9, MVW in view of Wang teaches everything claimed, as applied above in claim 2, in addition Wang teaches an object trapping region configured to trap the object (paragraph 0008). It would have been obvious to one of ordinary skill in the art at the time of filing to have an object trapping region configured to trap the object, in order to better manipulate an object under study.
 	While Wang does not teach the second optical train comprises such a region, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed placement, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Placing the trapping region in the claimed position would be done in order to improve the machine performance.
As to claim 11, MVW teaches everything claimed, as applied above in claim 1, in addition Meyer teaches a light delivery module (Figure 1C, element 61).
 	Meyer does not teach the light delivery module is configured to deliver a laser light. However, it is known in the art as taught by Wang. Wang teaches the light delivery module is configured to deliver a laser light (paragraph 0074). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light delivery module is configured to deliver a laser light, in order to take advantage of its characteristics (e.g. uniform wavelength).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MVW, and further in view of Elner et al (United States Patent Application Publication 20090143685).
As to claim 10, MVW teaches everything claimed, as applied above in claim 1, in addition Meyer teaches a camera (Figure 1C, element 43).
 	Meyer does not teach the camera is an electron-multiplying charge-coupled device (EMCCD) or a scientific complementary metal-oxide-semi conductor (sCMOS) camera. However, it is known in the art as taught by Elner. Elner teaches the camera is an electron-multiplying charge-coupled device (EMCCD) (paragraph 0068) or a scientific complementary metal-oxide-semi conductor (sCMOS) camera. It would have been obvious to one of ordinary skill in the art at the time of filing to have the camera is an electron-multiplying charge-coupled device (EMCCD) or a scientific complementary metal-oxide-semi conductor (sCMOS) camera, in order to take advantage of its increased sensitivity at low light levels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877